AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                          FILEDPagelofl
                                    UNITED STATES DISTRICT CO                                                   MAR 0 4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      CLERK U S. Dl!;;TRICT COURT
                                                                                                    SOUTHERN UISTR1(; r o~ CALIFORNIA
                     United States of America                                JUDGMENT I              '11.£RIMIN1\L..CASE'"•l'PUTY
                                v.                                           (For Offenses Committed On.or After November 1, 1987)


                       Rodolfo Zarco-Gomez                                   CaseNumber: 3:19-mj-21069

                                                                             Jason T. Conforti
                                                                             Defendant's Attorney


REGISTRATION NO. 90961279

THE DEFENDANT:
 l2J pleaded guilty to count(s) 1 of Complaint
                                          ~~~--'-~~~~~~~~~~~~~~~~~~~~~~~~~


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~TIME SERVED                                D                                       days

 l2J   Assessment: $10 WAIVED l2J Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, March 1, 2019
                                                                          Date of Imposition of Sentence


Received
               p_ 0'-rcu L£
             -D-US~M~.~~~~~~-

                                                                          HONORABLE LINDA LOPEZ
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3: 19-mj-21069
